Title: To Benjamin Franklin from Sartine, 17 June 1780
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: Franklin, Benjamin


a Versailles le 17. Juin 1780.
Le Lieutenant General de l’Amirauté de Vannes et de l’Orient m’informe, Monsieur, que vous lui avez écrit pour demander que le Vaisseau le Serapis soit vendu pardevant les Juges de cette Jurisdiction. Vous vous rappellerez certainement que dans le Principe, J’avois proposé de faire estimer le Bâtiment dont il s’âgit, et d’en faire remettre la valeur pour être repartie aux Etats-Majors et Equipages qui ont été employés sous les Ordres de M. Jones. Ce Commodore ayant présumé depuis que la Serapis ne seroit porté à Sa Juste Valeur qu’autant qu’il seroit vendu par adjudication, J’ai ordonné dès le 22. Avril dernier au Commissaire en Chef de l’Orient, d’Annoncer cette vente par des Affiches. Comme il paroit que d’après ce que vous a mandé M Jones, vous preferez de faire faire la vente par l’Amirauté, je vous prie de me marquer si je puis revoquer les Ordres qui ont été donnés. Je vous observe cependant que la forme que j’avois proposée n’étoit nullement dispendieuse, mais qu’il n’en sera pas de même, Si vous jugez que la vente du Vaisseau dont il s’agit, doive être faite par l’Amirauté.
J’ai l’honneur d’être avec la plus parfaite consideration, Monsieur, Votre très humble et tres obeissant Serviteur./.
(signé) De Sartine.
M. Franklin.
